Case: 20-10424-BAH Doc #: 38-2 Filed: 09/14/20 Desc: Notice of Amendment Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW HAMPSHIRE
  In re:
  Theresa Pearson,                                                  Bk. No. 20-10424-BAH
                     Debtor                                         Chapter 13



                     NOTICE OF AMENDMENT TO SCHEDULES I AND J

         NOW COMES Theresa Pearson, by her attorneys, Notinger Law, P.L.L.C., and amends

  Schedules I and J as follows:

   Schedule       Change
   Affected
   I              Debtor is self employed and her work is seasonal. The income reported was based
                  on Debtor’s off-season. The amended schedule I is a more accurate representation
                  of debtor’s income.
   J              Debtor previously inadvertently miscalculated some of her expenses.

          I declare under penalty of perjury that I have read the foregoing Amendment to Schedules
  (Schedules I and J) and that it is true and correct to the best of my knowledge, information and
  belief.

  Dated: 09/14/2020                                  /s/Theresa Pearson
                                                     Theresa Pearson

                                                     Respectfully submitted,
                                                     Theresa Pearson
                                                     By Her Attorneys
                                                     Notinger Law, PLLC

  Dated: 9/14/2020                            By:    /s/Steven M. Notinger
                                                     Steven M. Notinger, BNH 03229
                                                     PO Box 7010
                                                     Nashua NH 03060
                                                     (603) 888-0803
                                                     steve@notingerlaw.com
